Dismissed and Memorandum Opinion filed March 30, 2006








Dismissed and Memorandum Opinion filed March 30, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01187-CV
____________
 
SHAWN AKER and/or ALL OCCUPANTS, Appellants
 
V.
 
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, Appellee
 

 
On Appeal from the County Court at
Law No. 2
Fort Bend County,
Texas
Trial Court Cause No.
27794
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed December 5,
2005.  The clerk=s record was filed on December 13,
2005. The No reporter=s record was taken.  No
brief was filed.
On February 9, 2006, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before March 9, 2006, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 30, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.